DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-13 and 15-20 is/are rejected under pre-AIA  35 U.S.C. 102 (a,e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Jameson (7,060,867).
With respect to claims 1-3, Jameson discloses an absorbent article, as shown in figure 1, comprising a garment facing surface and a body facing surface. At least part of the body facing surface comprises a lotion composition, as shown in figure 2A. The lotion composition comprises a first compound comprising a joboba wax ester, as disclosed in column 11, lines 4-12, and a second composition comprising a fatty alcohol, as disclosed in column 10, lines 41-43.
Jameson remains silent as to the first compound being liquid at 25°C and the second compound being solid at 25°C. Jameson discloses the identical chemical compounds as the claimed invention and therefore inherently exhibits the same characteristics as the claimed invention.
With respect to claim 4, the lotion composition is not disclosed as comprising water, and therefore comprises 0% water by weight.
With respect to claim 5, the lotion composition comprises a dispersed particulate material, as disclosed in column 12, lines 10-48.
With respect to claim 6, the lotion composition comprises antifoaming agents, antimicrobial agents, antifungal agents, antiseptic agents, antioxidants, astringents, biological additives, colorants, deodorants, emollients, analgesics, film formers, fragrances, humectants, moisturizers, opacifiers, protectants, cleansing agents, emulsifiers, stabilizing and suspending agents, binders, absorbents, buffering agents, fats, and oils, as disclosed in column 12, lines 10-48.
With respect to claim 7, the lotion composition is disclosed as comprising 5-95% by weight of the first compound and 95-5% by weight of the second compound, as disclosed in column 10, lines 20-22, and therefore Jameson discloses an embodiment that consists essentially of the first and second compounds (i.e. the % weight of the first and second compounds adds up to 100% of the weight of the composition).
With respect to claim 8, the weight ratio of the first compound to the second compound is within the range of 1:32 to 9:1, as disclosed in column 10, lines 20-22.
With respect to claim 9, the body facing surface comprises a nonwoven fiber material, as disclosed in column 7, lines 38-40.
With respect to claim 10, the lotion composition is applied to the body facing surface in an effect amount, as disclosed in column 12, lines 59-67.
With respect to claim 11, the lotion composition comprises 5-95% by weight of the first compound and 95-5% by weight of the second compound, as disclosed in column 10, lines 20-22.
With respect to claim 12, the absorbent article is a diaper or incontinence article, as disclosed in column 1, lines 7-11.
With respect to claim 13, the lotion composition is discontinuous in the form of a patter that is non-homogenous over the longitudinal extension of the article, as shown in figures 2A and 4.
With respect to claim 15, the absorbent article comprises a topsheet 28 and the lotion composition is applied to a part of the topsheet, as disclosed in column 10, lines 7-10.
With respect to claim 16, the topsheet is apertured, as disclosed in column 8, lines 1-2.
With respect to claim 17, Jameson discloses an absorbent article, as shown in figure 1, comprising a garment facing surface and a body facing surface. At least part of the body facing surface comprises a lotion composition, as shown in figure 2A. The lotion composition comprises a first compound comprising a joboba wax ester, as disclosed in column 11, lines 4-12, and a second composition comprising a fatty alcohol, as disclosed in column 10, lines 41-43. The present specification discloses on page 12, lines 11-13, that joboba comprises docosenyl eicosenoate, and therefore the joboba wax ester of Jameson comprises docosenyl eicosenoate.
Jameson remains silent as to the first compound being liquid at 25°C and the second compound being solid at 25°C. Jameson discloses the identical chemical compounds as the claimed invention and therefore inherently exhibits the same characteristics as the claimed invention.
With respect to claims 18-19, the fatty alcohol is a stearyl alcohol, as disclosed in column 10, lines 41-42.
With respect to claim 20, Jameson discloses an absorbent article, as shown in figure 1, comprising a topsheet 28, a backsheet 30, and an absorbent core 32. At least part of the topsheet comprises a lotion composition, as shown in figure 2A. The lotion composition comprises a first compound comprising a wax ester, as disclosed in column 11, lines 4-12, and a second composition comprising a fatty alcohol, as disclosed in column 10, lines 41-43. The topsheet comprises a plurality of apertures, as disclosed in column 8, lines 1-2.
Jameson remains silent as to the first compound being liquid at 25°C and the second compound being solid at 25°C. Jameson discloses the identical chemical compounds as the claimed invention and therefore inherently exhibits the same characteristics as the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jameson (7,060,867) in view of Stegall (2005/0203476).
With respect to claim 14, Jameson discloses all aspects of the claimed invention with the exception of the absorbent article being positioned in a package with a wipe, the ratio of absorbent articles to wipes being 1:1. Stegall teaches providing absorbent articles in individual packages with a wipe in a ratio of 1:1, as shown in figure 1, to provide a user with immediate and easy access to a wipe when changing a diaper, as disclosed in paragraph [0007]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the article of Jameson in a package with a wipe, as taught by Stegall, to protect the article prior to use and to provide a user with immediate and easy access to a wipe when changing the article.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781